

117 HR 4030 IH: To designate the facility of the United States Postal Service located at 800 6th Street in Paso Robles, California, as the “Reverend Ruben Franklin Tate, Jr., Post Office Building”.
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4030IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Carbajal introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 800 6th Street in Paso Robles, California, as the Reverend Ruben Franklin Tate, Jr., Post Office Building.1.Reverend Ruben Franklin Tate, Jr., Post Office Building(a)DesignationThe facility of the United States Postal Service located at 800 6th Street in Paso Robles, California, shall be known and designated as the Reverend Ruben Franklin Tate, Jr., Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Reverend Ruben Franklin Tate, Jr., Post Office Building.